GLENNA KIDD                             )   C/A No. 01A01-9808-CV-00413
                                        )   BEDFORD COUNTY
     Plaintiff-Appellant                )   Circuit No. 7894
                                        )

     v.
                                        )
                                        )
                                        )
                                                          FILED
                                        )                 December 22, 1998
ANN HAWTHORNE                           )
                                        )                Cecil W. Crowson
     Defendant-Appellee                 )               Appellate Court Clerk




                   IN THE COURT OF APPEALS AT NASHVILLE


APPEALED FROM THE CIRCUIT COURT OF BEDFORD COUNTY AT NASHVILLE,
TENNESSEE




GLENNA KIDD, Appellant
P. O. Box 499
1508 Highway 64 West
Shelbyville, TN 37162

     Pro Se

NO BRIEF FILED FOR APPELLEE




                           AFFIRMED AND REMANDED

                            Houston M. Goddard, Presiding Judge


CONCUR:

FRANKS, J.
McMURRAY, J.
                                                             OPINION




                                                                                                 Goddard, P.J.




                          This suit originated in the General Sessions Court for Bedford County wherein

Ann Hawthorne prosecuted an unlawful detainer warrant as to certain real estate against Glenna

Kidd. Thereafter, Ms. Kidd filed a claim against Ms. Hawthorne and sometime during the

proceedings, perhaps after the counter-claim was filed, the parties and the Court treated the

original Plaintiffs and counter-Defendants as Ann Hawthorne and Ken Hawthorne.



                          The General Sessions Judge found in favor of the Hawthornes, granted them

possession and, as best we understand,

a judgment of $100 for rent. An appeal was taken to the Circuit Court wherein the Circuit Judge

dismissed the counter-claim and awarded judgment in favor of the Hawthornes against Ms. Kidd

in the amount of $1827.13.1



                          Ms. Kidd has filed a document styled “Informal Brief” which does not meet the

requirements of Rule 27 of the Tennessee Rules of Appellate Procedure and advances no issues

on appeal.



                          Moreover, there is no transcript or statement of the evidence as to the hearing

below. Under such circumstances an appellate court must presume the judgment of the Trial

Court is supported by sufficient evidence. J. C. Bradford & Co. v Martin Const. Co., 576 S.W.
1
                            W e p r e s u m e b y t h e t i m e o f t r i a l i n t h e C i r c u i t   C o u r t ,   p o s s e s s i o n
o f   t h e       p r o p e r t y h a d b e e n r e s t o r e d t o t h e H a w t h o r n e s .

                                                                      2
2d 586 (Tenn.1979); Irvin v. City of Clarksville, 767 S.W.2d 649 (Tenn.App.1988); Daniel v.

Metropolitan Government, 696 S.W.2d 8 (Tenn.App.1985).



              For the foregoing reasons the judgment of the Trial Court is affirmed and the

cause remanded for collection of the judgment and costs below. Cost of appeal are adjudged

against Ms. Kidd and her surety.



                                           _______________________________
                                           Houston M. Goddard, P.J.


CONCUR:



________________________________
Herschel P. Franks, J.



________________________________
Don T. McMurray, J.




                                              3